Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (m)(3)(b) SCHEDULE A EATON VANCE MUNICIPALS TRUST CLASS C DISTRIBUTION PLAN Effective: August 6, 2007 Name of Fund Adopting this Plan Date of Original Plan (Inception Date) Eaton Vance Alabama Municipals Fund N/A Eaton Vance Arizona Municipals Fund N/A Eaton Vance Arkansas Municipals Fund N/A Eaton Vance California Municipals Fund * N/A Eaton Vance Colorado Municipals N/A Eaton Vance Connecticut Municipals Fund N/A Eaton Vance Florida Municipals Fund N/A Eaton Vance Georgia Municipals Fund N/A Eaton Vance Kentucky Municipals Fund N/A Eaton Vance Louisiana Municipals Fund N/A Eaton Vance Maryland Municipals Fund N/A Eaton Vance Massachusetts Municipals Fund N/A Eaton Vance Michigan Municipals Fund N/A Eaton Vance Minnesota Municipals Fund N/A Eaton Vance Mississippi Municipals Fund N/A Eaton Vance Missouri Municipals Fund N/A Eaton Vance National Municipals Fund November 22, 1993/January 27, 1995 (January 30, 1995) Eaton Vance New Jersey Municipals Fund N/A Eaton Vance New York Municipals Fund N/A Eaton Vance North Carolina Municipals Fund N/A Eaton Vance Ohio Municipals Fund N/A Eaton Vance Oregon Municipals Fund N/A Eaton Vance Pennsylvania Municipals Fund N/A Eaton Vance Rhode Island Municipals Fund N/A Eaton Vance South Carolina Municipals Fund N/A Eaton Vance Tennessee Municipals Fund N/A Eaton Vance Virginia Municipals Fund N/A Eaton Vance West Virginia Municipals Fund N/A * This fund is a successor in operations to a fund which was reorganized, effective October 1, 1995, and the outstanding uncovered distribution charges of the predecessor fund were assumed by the above fund.
